DECISION
The application of the above-named defendant for a review of the sentence of 2 counts 5 years consecutively and 20 years on 3 counts concurrently with 10 years suspended for Aggravated Assault — 2 counts and Sale of Dangerous Drugs — 3 counts imposed on May 26th, 1976 was fully heard and after a careful consideration of the entire matter it is decided that:
The sentences be and remain as originally imposed.
We wish to thank E. Craig Daue, Montana Defender Project, for his assistance to the defendant and to this court.
SENTENCE REVIEW DIVISION
Jack D. Shanstrom, Chairman; Jack L. Green, Robert J. Boyd.